ORDER

PER CURIAM.
Appellant, Leron Hornaday, appeals the judgment entered by the Circuit Court of the City of St. Louis after a jury found him guilty of first degree murder, RSMo section 565.020.1,1 armed criminal action, RSMo section 571.015, and first degree robbery, RSMo section 569.020.
We have reviewed the briefs of the parties, the legal file, and transcript. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the trial court pursuant to Rule 30.25(b).

. All statutory references are to RSMo 1994.